 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppalachian Power Company, John E. Amos Plantand United Steelworkers of America LocalUnion No. 8621, AFL-CIO-CLC and Robert P.Cook. Cases 9-CA-11951, 9-CA-12192, 9-CA-12235-2, and 9-CA-12235-1June 27, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn September 28, 1979, Administrative LawJudge Marvin J. Schmitt issued the attached Deci-sion in this proceeding. Thereafter, General Coun-sel filed exceptions and a supporting brief, and Re-spondent filed an answering brief in response to theGeneral Counsel's exceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge only to the extent consistent herewith.We agree with the Administrative Law Judgethat the Respondent did not violate Section 8(a)(5)and (1) by engaging in surface bargaining,2or Sec-tion 8(a)(3) and (1) by improperly conditioning anddelaying the reinstatement of striking employees.3i The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir1951). We have carefully examined the record and find no basis for re-versing his findings.2 The Administrative Law Judge found, and we agree, that Respond-ent did not violate Sec, 8(a)(5) and (1) of the Act by stating it would notplace in a signed agreement certain existing terms and conditions of em-ployment which it intended to continue and which the Union agreedshould be continued. However. Chairman Fanning in adopting this resultdoes so not on the grounds advanced by the Administrative Law Judgebut on the ground that the record fails to show that Respondent and theUnion had reached agreement on both the terms and duration of the pro-posed provisions.The Administrative Law Judge also found that Respondent and theUnion reached an impasse in bargaining on November 4, 1977 That find-ing has no impact on the outcome of this case, and we, thus, do not passon it.3 The Respondent initially placed an improper condition upon its ac-ceptance of the striking employees' request for reinstatement However,some 5 hours later it withdrew that condition and so notified the Unionas soon as possible. Further, it appears that the short-lived condition hadno effect upon the time at which the employees were in fact reinstated.Accordingly, we agree with the Administrative Law Judge that Re-spondent's acceptance was, in the circumstances here, both in effect andimpact an immediate and unconditional acceptance of the employees'offer to return to work and thus not unlawful. We also find, as did theAdministrative Law Judge, that the delay of 5 days in returning the em-ployees to work was not unreasonable and thus not unlawful in view ofthe fact that Respondent required time to clean up and otherwise readythe plant for their return, As a consequence of the foregoing conclusions250 NLRB No. 38However, contrary to the Administrative LawJudge, we find that Respondent violated Section8(a)(5) and (1) by unilaterally terminating applica-tion of its established grievance-arbitration proce-dure to unit employees when the Union becametheir bargaining representative, and by unilaterallycanceling a 5-minute washup period for certainmaintenance employees.The Grievance-Arbitration ProcedureFor many years the Respondent's personnel poli-cies and procedures have been set forth in an em-ployee handbook and have included a five-stepgrievance-arbitration procedure applicable by itsterms to only "non-exempt employees not repre-sented by a union." Prior to the certification of theUnion on May 20, 1977, the unit employees4in-volved in this proceeding had been unrepresentedand thus the grievance-arbitration procedure wasavailable to them. On May 24-that is, 4 days afterthe Union was certified and without any prior orcontemporary consultation or bargaining with theUnion-Respondent circulated a letter to the nowrepresented unit employees, a copy of which wassent to the Union, stating:This letter concerns the grievance arbitra-tion procedure which has been in effect at theAmos plant since start up.The procedure is for regular, non-exemptemployees not represented by a union (Em-ployer Manual, page 15). For this reason, allAmos employees now represented by theUnited Steelworkers are no longer covered bythis grievance and arbitration procedure.When Appalachian Power and the union sitdown to negotiate, it is presumed that a griev-ance and arbitration procedure will be one ofthe matters discussed.it is unnecessary for us to-and we do not-consider whether the strikethat began on January IB was an economic or unfair labor practice strike,for the nature of the strike would not, in view of the fact that all strik-ers-insofar as the record shows-were duly returned to work, affect theresults of the case. In agreeing that the delay in reinstating the strikerswas not unlawful. Chairman Fanning does not rely on Drug PacAageCompany. Inc., 228 NLRB 108 (1977), cited by the Administrative LawJudge in his discussion of this issueThe certified appropriate unit is:All probationary and regular full-time production and maintenanceemployees, in the Operations, Maintenance. Stores and Yard depart-ments employed at and by the Appalachian Power Company's JohnE. Amos Power Plant in Morgans Landing, West Virginia, but ex-cluding all temporary employees, part-time employees, confidentialemployees, and all office clerical employees, plant clerical employ-ees, managerial employees. professional employees, techinical em-ployees, General Office employees, Central Machine Shop employ-ees, Centralized Plant Maintenance employees, construction employ-ees and all guards. working foreman, foremen, and all other supervi-sors as defined in the Act, and all other employees.228 AI'I'AI ACtIIIAN I'()\I ( CO()NI' AN¥Meanwhile, though the formal griev\aceand arbitration procedure no longer applies toyou, all members of management continue tobe available to discuss any questions that youhave concerning your \work.The Union telephoned Respondent concerningthe letter and was told that the established griev-ance-arbitration procedure precluded union partici-pation. Respondent, however, suggested that theUnion submit an interim procedure to be effectiveuntil a contract was agreed upon. While no suchinterim agreement was produced, the parties did in-clude grievance-arbitration procedures in their sub-sequent bargaining proposals and eventually agreedto certain temporary accommodations for handlinggrievances.The General Counsel and the Union contendthat the May 24 letter was an unlawful, unilateraldiscontinuance of the grievance-arbitration proce-dure as it applied to unit employees. The Adminis-trative Law Judge concluded there was no viola-tion on the grounds that Respondent did not, ascontended, present the Union with a fait accompli.but that rather it offered to, and did, bargain overthe grievance-arbitration issue, and that in anyevent the established procedure was only for unre-presented employees. For the reasons expressedbelow, we find that the Administrative Law Judgeerred in his reasoning and result.The May 24 letter unambiguously on its faceended the application of the grievance-arbitrationprocedure to unit employees. It is susceptible to noother interpretation. Furthermore, Respondent didnot offer to, and in fact did not, bargain with theUnion about excluding the unit employees fromcoverage of the grievance-arbitration procedure.At most it offered to bargain with the Union overa temporary or permanent substitute for the discon-tinued procedure.Thus, we have here a situation where Respond-ent unilaterally changed a term and condition ofemployment at a time it was required to bargainwith the Union concerning such matters. Suchchange was not justified by the language of thegrievance-arbitration procedure which excludedrepresented employees from its coverage.5Accord-ingly, we find that Respondent violated Section8(a)(5) and (1) of the Act by excluding unit em-ployees from coverage of the established griev-ance-arbitration procedure on and after May 24,1977.' See lhe G¢udytar ire & Rubhber Comtpany. 17( NL R 5.X9 (1968):Ther Kroger C,.. 164 Nl.RH 362 (1967)The Washup PeriodSometime in the summer of l177. ForemenBoxwlen and Saunders, without consulting highermanagement. granted maintlenance employeesworking under them permission to wash up 5 min-utes before their 4:30 quitting time because theyworked next to coal handlers who were allowedsuch washup time. Maintenance employees otherthan those working under Bowen and Saunderswere not granted a washup period. The strike in-volved in this proceeding began on January 18,1978, and sometime before the end of the strike thetwo foremen decided-again without consultinghigher management-to discontinue for their su-pervisees the 5-minute washup period because con-tinuation of such a period could cause them prob-lems. When the affected employees returned towork after the strike they were notified that per-mission for the washup time was withdrawn.The General Counsel contends that the with-drawal of the washup privilege violated Section8(a)(5) and (1) as it was done unilaterally by Re-spondent-i.e. without consulting the Union-andviolated Section 8(a)(3) and (I) because it was donein retaliation for the employees' striking. However,the Administrative Law Judge found no violationwith respect to the change. Insofar as he held thewithdrawal of the washup privilege did not violateSection 8(a)(3) and (1) we agree, for the evidencedoes not establish that the foremen in canceling theprivilege were motivated in whole or in part by an-tiunion or retaliatory considerations.6We disagree,however, with his further conclusion that the with-drawing of washup time did not violate Section8(a)(5) and (I). That change, as the parties all ineffect agree, was made without any consultationwith the Union. Consequently, it was clearly a uni-lateral change by Respondent in a term or condi-tion of employment previously fixed by Respond-ent and made at a time when Respondent wasobliged to deal with the Union concerning suchmatters. Accordingly, we find that by making suchchange Respondent violated Section 8(a)(5) and (I)of the Act.7CONC .USIONS OF I.AWI. Respondent is an employer within the meaningof Section 2(2) of the Act and is engaged in com-Al most in this regard is tihe fact thai tIh privilege wila takeln v, .a,,,hen the striking employees rclurned But stalndig alonec as it d.l. .,uchfactl CalllniOtl upporl a fndllig lf inmproper nmiitlise s herc as here thie -red-ited testimon.tl Is that the filrCnlcli ajcld Ifor rca;l, lls unrelated to Ih cii-plo)ees strike or other titiioi i.t isit?The fact thllt higher management ssaS a i, ,let conlluted Co)tierlililig Ihe.hlange or that it m llay cll bhas hectl lnlass lri r II if COIIIl.trar, to hea;pparenl helief of the Admimstraiti ci I ixk Judge. irrelc ;lml S ilth repectto tibe leg.lity of the change tlnder the \A t224 I)DE'ISI()NS ()O NA I I()NA I.A BO()R RtI A II()NS IB()ARI)merce within the meaning of Section 2(6) and (7)of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By unilaterally discontinuing the application ofthe employee grievance-arbitration procedure toemployees represented by the Union and by unilat-erally terminating the 5-minute washup period forcertain union represented employees, Respondenthas refused to bargain with the Union in violationof Section 8(a)(5) and (1) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THEI RE MI I)YHaving found that Respondent violated Section8(a)(5) and (1) of the Act by unilaterally abrogatingcertain employment benefits enjoyed by employeesrepresented by the Union, we shall order that itcease and desist therefrom and that it reinstate theemployment benefits unlawfuly discontinued andtake other affirmative action to effectuate the poli-cies of the Act. We shall also order that it ceaseand desist from engaging in any like or related un-lawful conduct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondnt,Appalachian Power Company, John E. AmosPlant, Morgans Landing, West Virginia, its offi-cers, agents, successors, and assigns, shall:i. Cease and desist from:(a) Refusing to bargain with United Steelworkersof America, Local Union No. 8621, AFL-CIO-CLC, as the exclusive certified representative ofemployees in the appropriate unit by unilaterallymaking changes in the terms and conditions of suchemployees without first notifying the Union of theproposed changes and affording it an opportunityto bargain about such changes. The appropriateunit is:All probationary and regular full-time produc-tion and maintenance employees, in the Oper-ations, Maintenance, Stores and Yard depart-ments employed at and by the AppalachianPower Company's John E. Amos Power Plantin Morgans Landing, West Virginia, but ex-cluding all temporary employees, part-timeemployees, confidential employees, and alloffice clerical employees, plant clerical em-ployees, managerial employees, professionalemployees, technical employees, GeneralOffice employees, Central Machine Shop em-ployees, Centralized Plant Maintenance em-ployees, construction employees and allguards, working foreman, foremen, and allother supervisors as defined in the Act, and allother employees.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed by Section 7 of theAct.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request by the Union reinstate its estab-lished grievance-arbitration procedure for the unitemployees and the 5-minute washup period forthose unit maintenance employees who enjoyedsuch benefit before its rescission on or about March3, 1978.(b) Upon request, bargain with the Union con-cerning all proposed changes in terms and condi-tions of employment of the employees in the appro-priate unit.(c) Post at its John E. Amos Power Plant, Mor-gans Landing, West Virginia, copies of the at-tached notice marked "Appendix."8Copies of saidnotice, on forms provided by the Regional Direc-tor for Region 9, after being duly signed by Re-spondent's authorized representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHIUR ORI) ERFD that the remaining alle-gations in the consolidated complaint be dismissedin their entirety.In the event Ihatl his ()rder is enforced by ai Judgment of a UnitedStalte Court of Appeals, the words in the iltice reading "l',tcd by)rder of the National Labor Relatiols Bloard" shall read "l'osted 'ursu-ant to at Judgment of the United Slates Court of Appeals Fnfoircing altOrder of the National L abor Relations Bohard"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAI LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,230) AI'I'AI ACIIIAN '() , I-R C()OMI'ANYthe National Labor Relations Hoard found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.Wli wlli NO!I refuse to bargain with UnitedSteelworkers of America, Local Union No.8612, AFL-CIO-CLC, as the exclusive, certi-fied bargaining representative of employees inthe appropriate unit by unilaterally makingchanges in the terms and conditions of em-ployment of such employees without first noti-fying the Union of the proposed changes andaffording it an opportunity to bargain aboutsuch changes. The appropriate unit is:All probationary and regular full-time pro-duction and maintenance employees, in theOperations, Maintenance, Stores and Yarddepartments employed at and by the Appa-lachian Power Company's John E. AmosPower Plant in Morgans Landing, West Vir-ginia, but excluding all temporary employ-ees, part-time employees, confidential em-ployees, and all office clerical employees,plant clerical employees, managerial em-ployees, professional employees, technicalemployees, General Office employees, Cen-tral Machine Shop employees, CentralizedPlant Maintenance employees, constructionemployees and all guards, working foreman,foremen, and all other supervisors as definedin the Act, and all other employees.WE WItI. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed by Sec-tion 7 of the Act.WE Wi.l upon request by the Union rein-state our established employee grievance-arbi-tration procedure for the unit employees andthe 5-minute washup period for those unitmaintenance employees who enjoyed suchbenefit before its rescission on March 3, 1978.WE Wlt.l notify the Union and upon its re-quest bargain with it concerning all changes inthe terms and conditions of employment of theemployees in the appropriate unit.APPAI ACHIAN POWFR COMPANY,JOHN E. AMOS PL ANTDECISIONSITA IT MIlNr oF IHI. CASiMARVIN J. ScHMr-rr. Administrative Law Judge: TheUnion filed an unfair labor practice charge in Case 9-CA-I 1951 on November 21, 1977, and a complaintissued on Janaury 17, 1978. The Union filed a secondunfair labor practice charge on February 13. 1978. inCase 9-CA-121q2 and a complaint issued In March 31.1978. Robert 1'P. Cook filed all unfair labor practicecharge on February 24, 1978, in Case 9-CA-12235-1 andthe Union filed an unfair labor practice charge on March2, 1978. in Case 9-CA-12235 2 and a complaint issuedon these charges on April 13. 197x. Thereafter oin April13, 1978, all of the aforementiolled cases \crc consoli-dated by order dated April 13, 1978 t1y older datedMay 2. 1978, the allegations in paragraph 5(h) of tihccomplaint issued on April 13, 1978. were withdra, n. ()nJune 9, 1978, an amended consolidated complaint issuedThe last complaint alleges various violalions of Section8(a)(I), (3), and (5) of the Act. A hearing vwas held inCharleston, West Virginia. on March 22. 23. 26, 27 aLnd28, 1979. Upon the entire record, includling imy ohser a-tion of the witnesses, and after dule consideration of thebriefs filed by the parties, I make the follo ing:FINDIN(S Oe I \(Respondent, a West Virginia corporation, is engagedin the generation, transmission, and sale of electric powerat its John E. Amos Plant, St. Albans. West Virginia. fa-cility. During the past 12 months Respondent's grossvolume of business exceeded $250(),X)( During the salmeperiod, Respondent sold electric power valued in excessof $50.(XX) to customers located outside the State of WestVirginia It is undisputed and I find and conclude thatRespondent is an employer engaged ml commerce withinthe meaning of Section 2(6) and (7) of the Act. In addi-tion, it is undisputed tand I find and conclude lthat theUnion is a labor organization within the meaning of Sec-lion 2(5) of the Act.At all times material herein, the following named per-sons have been employed by Respondent in the positionsset opposite their respective names and are and haxsebeen agents of Respondent, acting on its behalf. and/orsupervisors within the meaning of Section 2(11) of theAct:0. P. CornelisonJ. MooreEdward C. BradleyJ. B. MartinH. B. RhodesJ. E. HammerJames CottrellJerry BowenHarold SaundersJohn KanedayRex O'DellAlvie NapierMarvin HarrisonArt HillCarl HandleyGary PointerLawrence ArmstrongBob McDanielsAndy TrawickRon WentzTom WorstellPersonnel DirectorPlant ManagerPersonnel SupervisorTitle UnknownLabor Relations SupervisorWage and Salary SupervisorMaintenance SupervisorMaintenance SupervisorMaintenance SupervisorStores SupervisorShift Operating EngineerMaintenance SupervisorPersonnel SupervisorMaintenance SupervisorMaintenance SupervisorMaintenance SupervisorMaintenance SupervisorProduction SuperintendentOperation SuperintendentProduction SuperintendentPerformance SupervisingEngineer I)ECISI()NS ()F NATI()ONAL L.A()OR REL.ATI)ONS BO()ARDBob GilbertPersonnel AssistantAt all times material herein, the following named indi-viduals held the positions set opposite their names andwere agents of the Union within the meaning of Section2(13) of the Act:Dallas ElswickFrank GroverDaniel (David) AbbottWilburn BootheJudith BoydDonald YounkinStaff Representative,United Steelworkers ofAmericaPresident Local 8621Vice President. Local 8621Staff Representative,United Steelworkers ofAmericaStaff Representative,United Steelworkers ofAmericaStaff Representative,United Steelworkers ofAmericaOn May 20, 1977, the Regional Director for Region 9certified the Union as the exclusive-bargaining agent ofRespondent's employees in the following appropriate or-ganizing unit within the meaning of Section 9(b) of theAct:All probationary and regular full-time productionand maintenance employees, in the Operations,Maintenance, Stores and Yard departments em-ployed at and by the (Respondent's) John E. AmosPower Plant in Morgans Landing, West Virginia,but excluding all temporary employees, part-timeemployees, confidential employees, managerial em-ployees, professional employees, technical employ-ees, General Office employees, Central MachineShop employees, Centralized Plant Maintenanceemployees, construction employees and all guards,working foreman, foremen, and all other supervi-sors as defined in the Act, and all other employees.Respondent Appalachian Power Company, John E.Amos Plant is one of seven major operating utility com-panies which are subsidiaries of the American ElectricPower Company, and of which seven make up what isknown as the American Electric Power System. Thereare four power plants in addition to the John E. Amos,comprising the Appalachian Power Company. Three ofthese have the International Brotherhood of ElectricalWorkers as the employees' bargaining representative.Other divisions of the Appalachian Power Company arealso represented by the International Brotherhood ofElectrical Workers.The complaint in this matter alleges many violationswhich can basically be consolidated for discussion as fol-lows:1. The grievance procedure2. Was there an unfair labor practice strike3. The surface bargaining charge4. The reinstatement of strikers5. The five-minute washup periodI. 'Iit (HRI VANCI I 'ROCID)URI: ISSUEThe employees at the John E. Amos Plant (hereincalled the Amos Plant) have for years been covered by apersonnel booklet which the record in many instancesrefers to as the "Green Book" (G.C. Exh. 2, p. 15). Thisbooklet has the following procedure set forth:"GRIIVANCI ANI) ARHI RAIION PROCEI)URI IORNON-EXIMPT EMPI OYI IS NOT RiEPRISI:NI II) BY AUNION"Management intends that all employees shall re-ceive fair and equal consideration of problems ormisunderstanding, which may arise in connectionwith their jobs. If you are a regular non-exempt em-ployee not represented by a union, the followingparagraphs outline the action you should take inorder that your problem or misunderstanding willreceive proper attention."First: If you have a problem or misunderstand-ing which affects your job, take it up with your su-pervisor within five working days of its occurrenceHe will give you an opportunity to discuss thematter fully. Your supervisor will give you ananswer within three working days following the dis-cussion. The majority of such problems will be ofsuch nature that they can be settled between youand your supervisor with mutual satisfaction."Second: In case the problem or misunderstand-ing cannot be settled satisfactorily between you andyour supervisor, you should describe your problemin writing and submit it to your Department Headwithin three working days thereafter. He will meetwith you within three working days following receiptof your request, and will give you a written answerwithin three worki'ng days following the meeting."Third: If further review is needed, the writtengrievance should be submitted to your Plant Man-ager within jive working days following the receipt ofthe reply in the second step. He will meet with youwithin, five working days following receipt of your re-quest, and will give you a written answer within fiveworking days following the meeting."Fourth: If the problem or misunderstandingcannot be satisfactorily resolved by the Plant Man-ager, you may submit it to the Executive VicePresident within five working days following thethird step answer. He or his designated representa-tive will meet with you within ten working days fol-lowing the receipt of your request and will provideyou with a written answer within five workings daysfollowing the meeting."The object in the procedure is to obtain a ctm-plete understanding of the problem and have it set-tled as soon as possible at the lowest supervisionlevel commensurate with an understanding settle-ment."if your problem or misunderstanding concerns asuspension or discharge or the application or inter-pretation of any section of this Employee Manual,you may refer it to arbitration provided that youhave complied with the previously explained proce-232 APPALACHIAN POWER COMPANYdure. Referral of a problem or misunderstanding toarbitration is accomplished in the following manner:"if, after receiving the answer from the Execu-tive Vice President or his designated representative,you believe that your problem is not satisfactorilyresolved, you may bring the matter before a neutralarbitrator. This must be done by giving writtennotice to the Executive Vice President or his desig-nated representative within fifteen days after receiptof such answer of your desire to have the matterbrought before a neutral arbitrator. Upon receipt ofsuch notice from you, the Company will promptlyrequest the American Arbitration Association to ap-point a neutral arbitrator to hear your case."If you desire professional counsel to representyou in preparing and presenting your case to theneutral arbitrator, you may select as counsel an at-torney who maintains an office in the county or ad-joining county in which your assigned headquartersare located."The Company will pay, in addition to the costof the arbitration hearing, such fee of your counselas is determined by the neutral arbitrator to repre-sent reasonable compensation in accordance withthe standards for legal fees prevailing in the area. Astipulation setting forth the question to be arbitratedshall be executed by you (or your attorney actingon your behalf) and the Company and submitted tothe neutral arbitrator. At a mutually satisfactorydate the neutral arbitrator will hold a hearing to re-ceive the evidence each party may have to present."In considering the problem, the neutral arbitra-tor shall not add to, detract from or modify anypart of this Plant Employee Manual. After hearingthe case, the neutral arbitrator shall render a writtendecision which will be final and binding on bothparties."if you request it, another unrepresented employ-ee, employed at your work location, whom youselect (including members of management otherthan those who have been or might be directly in-volved) may assist you in any way in presenting orprocessing your problem or misunderstanding atany or all steps."This procedure becomes the threshold issue here be-cause after the certification the Employer issued a letterdated May 24, 1977 (G.C. Exh. 3) which in essence indi-cated that this procedure no longer covered the employ-ees in the newly certified unit because, as specificallystated in the procedure, it was for "non-exempt employ-ees not represented by a union." A copy of this letterwas sent to the Union. It also indicated that a procedurewith union representation would be worked out.The General Counsel and the complaint allege this dis-continuance of the procedure as a unilateral change and,ergo, a per se violation of the Act. There is no contentionnor do I find that its mere existence is a violation. Therecord indicates it coexists at a number of installationscurrently with union contracts which are undoubtedlyequipped with a grievance procedure providing forunion representation.Additionally, there is no allegation nor can it be foundthat its discontinuance was in retaliation for the employ-ees' union activities since it clearly describes the employ-ees it covers and those in the newly certified unit had tobe aware they were removing themselves from that par-ticular group when opting for the benefits of union rep-resentation.'Initially, it should be noted that the Employer hereincould have handled this matter in a little better mannerby calling a union representative in and saying somethinglike "we have an impossible situation here since ourgrievance procedure covers non-represented employeeswithout providing for your union to participate. There-fore, let us work out an alternative interim system inwhich you can fully participate." However, in labor rela-tions there are very few such perfect or precise happen-ings. Nevertheless, the May 24, 1977, letter did make itclear that a union participant grievance procedure wascontemplated and an open door policy for employeeswas to be maintained.2As indicated, a copy of the letter was sent to theUnion. This communication triggered a phone call byUnion Staff Representative Dallas Elswick to MarvinMorrison, personnel supervisor of the employer. Morri-son referred that matter to Cornelison, who then calledElswick on or about June 1, 1977. The grievance proce-dure was discussed with Cornelison pointing out the lackof union participation and proposing that the Union offeran interim procedure to handle pending and future griev-ances. Elswick indicated that it was no big thing, andthat they wanted to get along on the matter suggestingat least an inference of approval. Thereafter, negotiationswere discussed and the conversation closed with a re-quest by Cornelison for a letter covering an interimagreement on grievances.Thereafter, Elswick failed to submit a proposed inter-im grievance procedure. However, both parties submit-ted contracts which contained a grievance procedure.At the July 8, 1977, bargaining session, the Union,through Elswick, proposed that grievances be carriedthrough the third step of the "Green Book" procedure.At this time, Cornelison reminded Elswick that there hadbeen no written proposal for an interim procedure, towhich Elswick responded, "It would take a lot of timeand I would probably waste my time doing it." Thereaf-ter, through June 1, 1978, grievances were processedthrough the plant manager, which is the third step, andunion representation was provided (G.C. Exh. 10). Thiswas done on company time with employee union repre-sentatives paid for their time by Respondent.I Before going further, I must discuss the resolution of credibility inthis situation. After observing the witnesses for 5 days and based on theirdemeanor. I am constrained to credit the Employer witnesses over thoseof the Union. This resolution is based not only on demeanor. but otherfactors such as obvious lack of recall, inconsistent and conflicting testi-mony and certain incongruities which appeared Basically. this credibilityresolution is only crucial in the comparison of the testimony of 0. P.Cornelison vis-a-vis that of Frank Grover and Dallas Elswick SrandardDry Wall Products. Inc., 91 NLRB 544 (1950).2 I made a specific request to counsel for the General Counsel to briefhis rationale about hoss such a grievance procedure could exist or behandled after certification of the Union without prosiding for union par-ficipalion. No such rationale w.as contained in the brief233 DECISIONS OF NATIONAL LABOR RELATIONS 13()ARDIt should be noted that there was no evidence intro-duced that any grievances were not filed or processedbecause of the Employer's decision on May 24, 1977, tothe July 8, 1977, bargaining session agreement to go tothe third step with union representation.On November 21, 1977, the Union filed a charge withthe National Labor Relations Board, herein called theBoard, alleging the withdrawal of the "Green Book"procedure as a violation of Section 8(a)(5) of the Act.On January 16, 1978, Cornelison called Elswick withWilburn Boothe listening on another phone. He read thefollowing proposal:The Company will agree on an interim basis to rein-state the grievance and arbitration procedure as de-fined in the employee manual, but with the follow-ing modifications:1. The Union may have a representative presentat any step in the grievance procedure, and2. When grievances are submitted to arbitration,all costs in connection with the arbitration will beshared equally between the Union and the Compa-ny.In exchange for the above, the Union agrees thatthe interim arbitration procedure creates an impliedno-strike clause on any matter subject to the griev-ance and arbitration procedure, and the Union fur-ther agrees to notify the Company at least 20 daysin advance of a decision by the Union to engage inan economic strike.A second call was made the same day to WilburnBoothe, at which time Cornelison withdrew the no-strikeportion, leaving the only differences from the "GreenBook" procedure the provision for union representationthroughout and the sharing of arbitration costs. Bootherejected this offer on January 17, 1978. One day later,the Board issued a complaint on the charge about thegrievance procedure filed on November 21, 1977.On June 1, 1978, the parties agreed to process griev-ances through the fourth step of the "Green Book" pro-cedure (G.C. Exhs. 44 and 45). This basically was thestatus of the grievance situation at the time I heard thecase.For a number of reasons, I am of the opinion that thediscontinuance of this grievance procedure was not aviolation of the Act. I am, of course, aware that the Em-ployer has a duty to bargain with respect to changes inemployment conditions. However, such a change mustbe looked at within the total picture and not in avacuum.To begin with, it is obvious to me that the grievanceprocedure as written was not compatible with union rep-resentation. The obvious deficiency is that it does notprovide for union participation which is an immediateright, when the union is certified as the bargaining agentfor the individuals involved.When the change was made as described, it was not inany real sense a 'fait accompli." True, it was finalized ina letter. However, in the conversation with Union Rep-resentative Elswick, an interim procedure was requestedwhich may or may not have been a close approximationof the "Green Book" procedure. In other words, theUnion was given an opportunity to bargain about thechange. In fact, I find that in the phone conversationElswick agreed it was not a problem and basicallyagreed to offer a different procedure. I can only conjec-ture that between the phone call and the first bargainingsession Elswick consulted with someone and, thereafter,concluded that his posture at the bargaining table shouldbe different than that originally agreed upon by phone.His indication that the offering of an interim procedurewould be a waste of time is difficult to reconcile withthe facts as presented. Although he might later arguethat the Employer was a hard bargainer and, therefore,such an offer of an interim procedure might not havebeen accepted, he could not do so at the initial bargain-ing session. Throughout the entire history of the griev-ance procedure, up through the last offer of the Employ-er on January 16, 1978, the Union took the stubbornlytenacious position that a grievance procedure mustremain exactly as written in the "Green Book" withouteven explaining the difference with respect to union par-ticipation.As earlier pointed out another factor to consider isthat, as written in the "Green Book," this is explicitly aprocedure for employees not represented by a union.Thus, the employees were aware that a change must takeplace when they selected union representation and, asthe Employer indicated in its withdrawal of the proce-dure, a union system was expected.From a review of the total picture in this situation, onegets the impression that the Union utilized this grievanceprocedure as a bargaining ploy, as well as the chargewhich was later filed respecting it. This would seemmore evident when the Employer's offer of January 16,1978, was refused. This offer, rather than rigidly follow-ing the "Green Book" procedure, did allow for unionrepresentation with the only change suggested being theUnion sharing costs for arbitration, which is quite cus-tomary in arbitration procedures. The fact that the Unionrejected this offer out of hand convinces me that the al-leged unilateral change of the grievance procedure bythe Union was more a bargaining tool than an issue withwhich the Union was concerned.Accordingly, I would find that this alleged unilateralchange was merely an alteration of an existing procedureabout which the Union had an opportunity to bargain.Since the Union chose not to propose an interim proce-dure as requested, it is only speculation as to what thatoutcome would have been. I would find that the griev-ance procedure change did not violate Section 8(a)(1),(3), or (5) of the Act.Significant in this decision is the fact that the partiescontinuously discussed and processed grievances, initiallythrough the third and ultimately the fourth steps.The Employer argues that continuing the "GreenBook" grievance procedure would violate other sectionsof the law by contributing benefits to the Union, includ-ing the payment of the union attorney. Although there issome merit to this argument, I do not believe that it needbe treated herein in detail.234 APPAI.ACHIAN POWER COMPANY11. THI UNFAIR I ABOR PRACTICE STRIKI ISSUI-The importance of determining whether or not thestrike engaged in by the employees was an unfair laborpractice strike has somewhat been dissipated by the with-drawal of an allegation that a striker was illegally dis-charged (Robert Cook).All parties appear consistent in claiming that the onlybasis for the unfair labor practice strike arose from thecharge alleging that the withdrawal of the "GreenBook" grievance procedure was an unfair labor practice.Somewhat strangely in this situation, the Union took astrike vote on January 16, 1978, but retained the ballotsin a sealed manner until the charge filed with the Boardregarding the grievance procedure had been investigatedand, in fact, a determination reached with respect to itsoutcome. Thus, when notice was received on January 17,1978, that a complaint would issue, the votes werecounted and plans were made to strike.I am puzzled by the sequence of events here and, evenif the "Green Book" grievance procedure problem hadbeen determined to be an unfair labor practice, I stillwould not find that the strike engaged in was an unfairlabor practice strike. The Board has long held that unfairlabor practice strikes are caused or arise from an employ-er's unfair labor practices. Here, the situation was differ-ent. Obviously the employees had determined to strikebefore any Board determination was made with respectto the withdrawal of the "Green Book" procedure.Thus, it would seem that the mere fact that subsequentlya complaint would be issued does not put the imprimaturof an unfair labor practice strike on something that hadalready been determined. Basically, the primary concernwas reaching a contract agreement and had little to dowith the withdrawal of the "Green Book" procedure.Counsel for the General Counsel suggests that theunion representatives were somewhat naive and were not"labor lawyers" and, thus, in effect needed the decisionof the Board in order to enter upon what was termed anunfair labor practice strike. This argument just will notwash. The Union had legal advice throughout and yet,supposedly, seized upon an incident that took place some6 months before as the alleged springboard for an allegedunfair labor practice strike.Accordingly, I would find that the strike commencingon January 17, 1978, and ending on February 27, 1978,was not an unfair labor practice strike. Basically, italmost seems that the proverbial "accident looking for aplace to happen" was the basis for the alleged unfairlabor practice. It is not rational that a strike vote can betaken authorizing a strike only if permission is given be-cause a Board complaint issues. It then becomes quiteobvious that the cause and effect are not present and thealleged unfair labor practice was not the real basis forthe strike. It was really dissatisfaction with the contractnegotiations, which I also do not find as unfair laborpractices.Ill. THE SURFACE BARGAINING ALL.EGATIONAdministrative Law Judge's Exhibit I sets forth thebargaining meetings which had taken place from thecommencement of bargaining through April 1978. It in-dicates 18 bargaining sessions with the last 7 or 8 attend-ed by a Federal mediator.:Initially, counsel for the General Counsel on the firstday of hearing indicated on the record certain items thathe regarded as violations. For example, the use of para-graph 7(c) of the complaint where it contends the Em-ployer refused to include in the written collective-bar-gaining agreement terms and conditions formerly agreedupon by Respondent and the Union. Counsel for theGeneral Counsel indicates breaktime, safety committee,shift preference, and the agreement section. With respectto paragraph 7(e), dilatory tactics, he indicates that thesewere from October 14, 1977, through January 27, 1978,including January 9, 1978, February 2, 1978, February 9or 10, 1978, February 14, and 28, 1978, and March 6,1978 (sec. 7(f) of the complaint). In dealing with propos-als that would be unacceptable to the Union, counsel forthe General Counsel indicated the sections on temporaryemployees, management rights, mutual responsibilities,adjustment of differences, in particular sections I and 3,article 6, seniority, promotions, and transfers article 7,and working conditions, in particular sections 1, 7, 13,18, 19, and 11. They then continued with article 8, inparticular section 4(c) and section 4(f); article 9, vaca-tions, in particular section 6 relating to the choice of va-cation period; article 10, leaves of absence; and article11, waiver of bargaining. The brief of counsel for theGeneral Counsel fails to present specifics concerningthese.The preceding paragraph lists many of the terms andconditions of employment that were discussed and pro-posed in contract proposals. However, I am totally unim-pressed with the allegation that these were conditionsunder which the Reed and Prince Manufacturing Compa-ny doctrine, 205 F.2d 131, 139 (Ist Cir. 1953), wouldenter into the picture; that is, no self-respecting unionwould abide by or accept them. It is true that counselfor the General Counsel advances various items aboutwhich there was disagreement, but I fail to see any thatwould prevent the parties from reaching agreement orwould be totally unacceptable to the Union. Specificitems will be discussed later in this Decision. This be-comes clear upon review of General Counsel's Exhibit23 which narrows the issues to eight factors.Initial bargaining commenced on July 7, 1977, atwhich point in time the Union presented the Employerwith a proposed 55-page contract covering almost allitems except wages rates. On July 7 and 8, the parties re-viewed this agreement. On August 3, 1977, the Employ-er presented the Union with a 48-page written proposal,3 At the close of the hearing in this matter I requested of counsel forthe General Counsel a brief pointing out the specific areas of alleged vio-lations with respect to the surface bargaining and, additionally. the rea-onms First of all, the documentary exhibits were introduced at the start ofthe hearing in one massive grouping because of the peculiar circum-stances under which this hearing was held That is the prior Administra-tive Law Judge died Unfortunately. the brief of counsel for the GeneralCounsel talks in generalities and in conclusionary fashion with respect tothe violations, particularly in the area of the surface bargaining chargeIn effect, he tells me to look at the documents and they Avill prove to methe violations. without saying .hat documents Accordingly. it becomesdifficult to review Ihe bargaining merely (on a general basis v ithout spe-cifics of consequence235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagain covering most subjects except wages (G.C. Exh.11). Two more meetings on August 3 and 4 reviewed theEmployer's bargaining proposals. Meetings took place onAugust 19 and 25 with little change in position by eitherparty and on August 26, 1977, the Employer submittedfive written proposals altering its original position. Thesewere included as General Counsel Exhibits 12(a) through12(e) and covered bulletin boards, union offices and dele-gates, discharge and appeal, wage rate establishments onnew jobs, and a counterproposal on the agreement sec-tion.There is a minor issue concerning the inclusion ofLocal 8621 in the agreement section of the contract. TheEmployer's proposal of August 3, 1977, only includedthe certified International. Later, on August 26, 1977, itwas agreed to include Local 8621 with the Union sub-mitting a letter indicating Local 8621 would be com-posed of Amos Plant employees. At a later session, theUnion abortively withdrew its intialed approval of this.Subsequent contract offers of the Employer did notshow the Local in the agreement section. However,throughout all the bargaining, the Employer's agent dealtwith Local 8621 officials, including its president, FrankGrover. The law is clear that an employer may requireboth names on a collective-bargaining agreement, butmust recognize a local designated by an International.Here we are dealing only with a technical point. Therewas no refusal to bargain with the Local, but concernabout possible intervention in contract dealings by indi-viduals other than employees of the Employer and unionrepresentatives. I would disagree with counsel for theGeneral Counsel when he says it would not cost the Em-ployer anything. The complement of a local union whilenot the employer's business can surely have an impact onbargaining. In any event, I do not see this technical pointas indicative of or establishing a refusal to bargain.Counsel for the General Counsel at page 3 also talks interms of a more restrictive proposal on bulletin boards inthe October 14 proposal over an August 3 proposal.However, it is clear that General Counsel Exhibit 12(a)is a much more liberalized position with respect to bothbulletin boards and, in fact, was agreed to by the Union.This identical bulletin board proposal, which was adopt-ed by the Union, was included in the October 14, 1977,Employer proposal, General Counsel's Exhibit 20.Frankly, I do not understand counsel for the GeneralCounsel's allegation in this area.In a perusal of this massive record, I can find only oneitem which he might say the parties agreed upon whichthe Employer did not choose to include in the contrac-tual agreement, and that is the break period procedurewhich had been in existence for some time. The problemwith the break period was it was not so much an agreedupon item as it was an established practice that the em-ployer contended would continue, but did not wish to in-clude in a collective-bargaining agreement. Counsel forthe General Counsel seemed to take the position that allexisting practices must be included in any collective-bar-gaining agreement between an employer and the union.Frankly, this is not my understanding of the law in thisarea. Midwestern Instruments, Inc., 133 NLRB 1132(1961). Another example of this allegation is the fact thatemployees in the past have been given a discount onelectric bills. Here, again, the Employer clearly stated ithad no intentions of deviating from this policy, but be-cause of the possibility of conflict with the Public Serv-ice Commission it did not choose to include them in theagreement. Counsel for the General Counsel argues thatthe employer's zipper clause would effectively take theseaway from the employees. However, to take that posi-tion one must assume that this employer had no intentionof keeping its written word without any indication of thebasis for such a contention.With respect to the safety committee issue, this wasnever an agreement between the parties, but it was pro-posed as a side agreement by the Employer. The safetycommittee proposal had never specifically been agreed toby the Union, and so when the Employer, as part of itsOctober 14, 1977, offer, included a separate agreementwith respect to a safety committee which was, again,much more liberal than its original position, it was not anagreed-upon item, but a proposal for a side agreementwhich the Employer chose not to put into the collective-bargaining contract because it was not sure it would beperpetuated in future contracts. This is hardly an agreed-upon item that the Employer refused to put into a collec-tive-bargaining agreement.Perhaps a summarization of the bargaining all the waythrough to the end would be in order here.I. July 7, 1977-Union submits contract proposal,General Counsel's Exhibit 9.2. August 3, 1977-Employer submits contract propos-al, General Counsel's Exhibit 11.3. August 26, 1977-Employer submits five writtencounterproposals, General Counsel's Exhibits 12(a)through 12(e).4. September 8, 1977-Employer withdrew counter-proposals, General Counsel Exhibits 12(b), (c), and (d)because of union rejection.5. September 22, 1977-Employer changes position onthe dues-checkoff issue, General Counsel's Exhibit 18(b).6. September 22, 1977-Employer submits amendedlanguage on wage agreement, union representation in thegrievance procedure, pay for union members at griev-ance procedures, and jury duty, General Counsel's Ex-hibits 18(c) through 18(f).7. October 14, 1977-Employer submits what istermed its best and final offer, General Counsel's Exhibit20.8. October 19, 1977-Union notifies the Employer thatit has rejected the Employer's proposed contract.9. October 25, 1977-Union by letter indicates eightpoints which are necessary for the union committee torecommend the Employer's contract to membership forratification.10. November 2, 1977-Union requests bargaining ses-sions on November 11, and November 14, 1977, GeneralCounsel's Exhibit 24.11. November 8, 1977-Employer sends a mailgramquestioning the need for additional bargaining sessionsand explaining that the Employer's response to theUnion's demands of October 25, 1977, are in the mail.236 APPALACHIAN POWER COMPANY12. November 8, 1977-Employer responds to Union'sdemands for eight changes in the Employer's October14, 1977, contract offer and indicates that the October 14offer is still open, and that the parties meeting would beto restate the same position.13. November 17, 1977-Union indicates it has con-tacted a Federal mediator, General Counsel's Exhibit 27.14. November 22, 1977-Employer by letter notifiesthe Union it is now withdrawing its offer of October 14,1977; a carbon copy of this is sent to the mediator, Gen-eral Counsel's Exhibit 28.15. April 24, 1978-Employer submits another con-tract proposal, General Counsel's Exhibit 40.The foregoing briefly summarizes the documentary ex-change between the parties. Also, as part of the flow, theUnion submitted an hourly wage demand on March 17,1978, which the Employer characterized as a 20-23-per-cent increase and countered with a 6-percent offer whichwas rejected. In General Counsel's Exhibit 40, the April4, 1978, contract offer, the Employer basically upped itswage offer to 7 percent which was rejected. Thereafter,the Employer put this wage into effect without seriousunion opposition.In reviewing the bargaining, I am convinced that as ofNovember 8, 1977, the Employer's October 14, 1977,offer and the exchange of documents on the eight pointshad created an impasse with both parties holding fast totheir positions. It is true that the Union asked for bar-gaining sessions on two dates with the Employer re-sponding that it saw no useful purpose with both holdingfirm to the same positions. The record is devoid of anyindication that the Union suggested that its position hadchanged in any fashion from the eight points it had indi-cated were essential to reaching a collective-bargainingagreement.Paragraph 7(d) of the complaint in this matter allegesthat the Employer refused to make any proposals uponwhich the parties could negotiate after November 22,1977. This complaint issued on June 9, 1978. 1 fail tocomprehend why the complaint takes no cognizance ofGeneral Counsel's Exhibit 40. I can only assume that thecomplaint talks in terms of the period from November22, 1977, until early 1978 when bargaining commencedunder the leadership of the mediator.With respect to paragraph 7(e), there are apparentlyfour factors that are present in this allegation. First is theletter sent by the Union after the October 14, 1977, con-tract offer of the Employer, wherein the Union indicatedthat there were eight points that it needed to reach acontract, and then in a separate letter requested two bar-gaining sessions, to which the Employer responded, thatsince the parties were in the same position with respectto the eight points, it saw no need for an additional bar-gaining session at that time. As I indicated, I wouldclearly find that the parties were at an impasse at thispoint in time, and that, after the mediator was broughtin, it appears that he was the guiding force in setting bar-gaining sessions and he did not make any move in thisdirection until early 1978. Accordingly, I could not findthat dilatory tactics are involved wherein meetings werescheduled and canceled by the Employer. These are ap-parently put forth as a basis for the Employer's engagingin dilatory tactics. On one of these occasions, there hadbeen a picket line incident the night before which I neednot go to the severity of. In any event, it caused the Em-ployer to cancel the following day's bargaining session.Exhibit 5 is a copy of a settlement agreement with a non-admission clause entered into between the Union, theEmployer, and the Board.One more date was canceled by the Employer, whichresulted from the fact that the Board was to be at theEmployer's plant investigating an unfair labor practicecharge, and the Employer's representatives needed to bepresent. This seems to be the sum total of the dilatorytactics alleged by counsel for the General Counsel asviolations of Section 8(a)(5) of the Act. Certain testimo-ny was introduced indicating that the Employer, on cer-tain occasions, took into consideration the fact that it hadother plants and other employees operating under similarconditions, and this, then, was a factor in their bargain-ing with respect to the union. This, again, would seem tobe a legitimate economic or fact-of-life consideration,and, so long as it did not prevent agreement, it does notseem to be consideration which could not be advanced.The foregoing basically are the apparent consider-ations which invoked paragraphs 7(b) through 7(f) of thecomplaint issued in this matter. Based upon this record, Icannot find that the Employer negotiated in bad faithwith no intention of entering into any final or bindingcollective-bargaining agreement. This argument falls inand of itself because on two occasions representatives ofthe Union recommended acceptance of employer con-tracts which, if accepted, of course would have been afinal and binding collective-bargaining agreement. In ad-dition, I do not find that there was any refusal to includein the collective-bargaining agreement terms or condi-tions of employment agreed upon by Respondent and theUnion. It does appear there were certain minor pastpractices which the Union wished continued and whichthe Employer agreed they would so continue, but werenot made a part of the collective-bargaining agreementbecause the Employer chose not to put them in theagreement. However, there is no indication whatsoeverthat these would have stopped and, as indicated in thecase law, such minor company policies do not alwaysneed to be included in collective-bargaining agreements.Also telling is the fact that, obviously, most of the Em-ployer proposals were acceptable since General Coun-sel's Exhibit 23 (the Union's 8-point demand) would indi-cate the balance of items were palatable.The allegation of refusal to make proposals after No-vember 22, 1977, again falls because there were addition-al proposals made which were different from the others.Counsel for the General Counsel generalizes that thethree contract proposals of the Employer are extemelIsimilar. However, in each there were changes and con-cessions, and I cannot find that proposals were not made.It is true that there was an impasse reached and a periodof bargaining did not take place. How ever, this delayfrom November 1977 to January 1978 was not strictlythe result of employer conduct.As also indicated, I do not see any dilatory tactics orfailure to meet and confer at reasonable times and inter-237 DI)F)CISIO)NS 0(F NA I()NAI. I.ABO()R RILI.AT(IONS 4(0)ARIvals. The delay from November 1977 to January 1978has been analyzed and the two dates the employer failedto meet at scheduled bargaining sessions have been ade-quately explained by the circumstances. Accordingly,based on the entire record, I would find that the surfacebargaining charge has no merit. To find otherwise wouldbe to sit in judgment upon the substantive terms of thecollective-bargaining agreement. Amelricoar iValional In-surance Co., 343 U.S. 395 (1952).IV. 111ti SlRIKI ANI) III OFFl;ll:R 10 RI: URN TO10WORKParagraphs 11-14 deal with the strike which tookplace roughly from January 18, 1978, through February27, 1978. As previously indicated, the fact as to whetherthis strike was an unfair labor practice strike really doesnot need resolution because of the withdrawal of thecharge with respect to the alleged discriminatory dis-charge of an employee.As previously indicated with respect to the strike reso-lution, I would credit the testimony of Employer Repre-sentative Cornelison over that of Elswick, the union rep-resentative. On Sunday, February 26, 1978, Cornelisonand Elswick had a conversation, at which time Elswickindicated that the employees wanted to return, includinga discharged striker. At this point in time, Cornelison ad-vised Elswick that not only would the Employer notaccept the one discharged employee back, but that therehas been another discharge.4Cornelison states that Elswick did not retreat from hisposition with respect to Cook during this conversation. Ifind this more credible for two reasons. First of all, theemployees voted to return with Cook, and secondly, Icannot conceive of Elswick finding out about the seconddischarge and at the same time agreeeing to return. Ac-cordingly, I would find that the unconditional offer toreturn to work did not take place until the followingday. During this conversation, Cornelison requested a30-day strike notice from the Union upon their return towork, and Elswick indicated that he would have troublewith something like this.At 3:30 p.m., on February 27, 1978, Cornelison re-ceived the telegram offering unconditional return by thestrikers. At 5:10 p.m., Cornelison called Elswick to makesure the two discharged employees were not to return.At this time, Cornelison requested a 15-day strike notice,and Elswick responded he had trouble with any noticewhatsoever.At a conference of employer representatives, it wasdetermined at 8:30 p.m., on February 27, 1978, that a no-strike notice would be requested, and the employeeswould return upon a determined schedule. At that time,Elswick was called but was not home. He returned thecall at 6:30 a.m. the following morning and was advisedthat a no-strike notice was needed, and the employeeswould be called back to work.At this point, it should be noted that the Employer is apublic utility. This obviously does not give it specialprivileges. However, the impact of a strike and the possi-I It should be noled that apparently a charge was filed on this seclonddischarge and not proceeded on fir whatever reasonlble shutdown of a utility becomes a much more signifi-cant public matter. Thus, the Employer. in an effort tooperate during a strike, had people move into the plant.set up kitchens, and brought in beds and created livingconditions inside the plant so that electric power couldbe supplied to consumers, a not unusual occurrence insuch a situation. This preliminary is set forth because atthat point in time (the strike end), a determination had tobe reached as to when the existing setup at the plantcould be cleaned up with respect to the moving out ofthe stoves, beds, food, and other equipment so that theplant could return to normal procedure. It was deter-mined that the earliest possible return date and time was12:01 p.m. Friday, March 3, 1978, and the Union was sonotified.It thus appears that the Employer's position with re-spect to a strike notice after an unconditional offer wasthat it only existed from approximately 3:30 p.m., onFebruary 27, 1978, until 8:30 p.m. on that same date. It istrue that the notice was not received by Elswick untilthe following morning. However, there is no denial thatcalls were made and messages left with Flswick's wifefor a return call by Elswick. The employees returned, asindicated, at 12:01 p.m., on March 3, 1978.Basically, two issues are involved. First of all, was theEmployer's initial two requests for strike notice prior toreturn of the employees a violation. Case law is clearthat an employer must accept an unconditional offer toreturn by strikers, regardless of whether they are unfairlabor practice strikers or otherwise. In this instance theinitial request for a 30-day strike notice was made priorto the time that the union unconditionally requested areturn. The Employer suggests that it asked for the dead-line because it had heard that some of the employees hadengaged in a strike at some other location and returnedto work only to go right back out again. Whether this istrue or not seems irrelevant, since only approximately 5hours existed during which a no-strike condition was putforth as a bar to striker return. Thus, I cannot find thatthis short period falls under the case law which finds itillegal to present conditions for returning strikers.Next, we then reach the problem of preparing theplant for the employees to return. I think a considerationhere was the fact that it was a somewhat bitter strike,based on the allegations of violence. Accordingly, Icannot see that it is unreasonable for the Employer to tryto clean up the plant, removing stoves, food, and bed-ding, and bringing it back to its normal operating condi-tions prior to returning the employees. Thus, I wouldfind there was no undue delay involved and, as pointedout by counsel for the Employer, the Board allows 5days for the return of unfair labor practice strikers.V. THI: A I.I.IG-:1) UNII A'IFRAI CHANGE WITHRESPECT tO WASHUP TIMEFor a disputed time (I would find about 6 months) cer-tain maintenance employees supervised by a Saundersand a Bowen were granted permission to wash up 5 min-utes before the regular maintenance department quittingtime of 4:30 p.m. This apparently arose from a complaintby their employees that the coal handlers (not mainte-218 APPAIACIIIAN POWFIR COMPANYnance employees) were washing up at 4:25 p.m., and themen supervised by Saunders and Bowen worked in prox-imity to these coal handlers. No other maintenance em-ployees enjoyed this privilege, and Saunders and Bowendid not consult higher supervision in making this change.Again, it is undisputed that at some time prior to thestrike, Bowden and Saunders mutually had discussed thesituation and wondered if they were not in for problemsbecause they had granted this procedure. Accordingly,they had reached a decision with respect to stopping theadditional allowance of 5 minutes for the employeesunder their supervision. Accordingly, when the employ-ees returned from the strike, both Saunders and Bowenadvised the employees that they could not continue withthe extra 5-minute allowance for washup time. None ofthe employees involved filed a grievance over thismatter.It appears that the complaint over this particular inci-dent was issued based on two factors: First of all the factthat a unilateral change took place, in other words with-out bargaining with the Union, and, second, the timingwith respect to returning strikers. There was no evidenceintroduced to indicate that higher supervision was awareeither of the initial change by Bowen and Saunders orthe last change, reverting to the original program. Thereis some question as to when the practice was started. Ido not believe this needs to be resolved because there isno doubt that in the maintenance department the policyhad always been that employees will work until quittingtime without washing up earlier, and that the privilegefor the coal operators was primarily because they appar-ently had the dirtiest job and needed extra washup time.which was continued after they had also struck. Thus.two firstline supervisors took it upon themselves tochange the working conditions, and subsequently took itupon themselves to change them back without consulta-tion in either instance with higher supervision.Accordingly, it is true that the change was made with-out consultation with the Union. However, there is nosuggestion that anyone but these few employees and twominor supervisors are involved Under the circum-stances, this hardly raises it to the level of a unilateralchange requiring bargaining, particularly when there isno dispute that the maintenance department as a wholepolicywise must work through without earlier washuptime. Accordingly, I would find that there is no violationof Section 8(a)(5) of the Act with respect to this slightalteration of worktime. It is also incongruous to assumetwo minor supervisors chose to retaliate against theirsmall crew because some or all of them had gone onstrike. I see no violation of Section 8(a)(1) or (3) of theAct.The original record in this matter contains materialwith respect to the alleged discriminatory discharge ofan employee, Robert Cook. Subsequent to the hearing, amotion was filed requesting withdrawal of the allegation,which motion is hereby granted and, accordingly, no dis-cussion of that particular allegation will be entered into.[Recommended Order for dismissal omitted from pub-lication.]239